 Case 19-51084        Doc 62     Filed 01/07/20     Entered 01/07/20 16:47:30          Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT

 ____________________________________
 IN RE:                               )
                                      )                CASE NO.          19-51084
 MARJORIE PARTCH,                    )
                                      )                CHAPTER           13
        Debtor.                      )
 ____________________________________)                 ECF No.           44


                                           Appearances

Marjorie Partch                                       Pro se Debtor

Roberta Napolitano                                    Chapter 13 Trustee
10 Columbus Boulevard
6th Floor
Hartford, CT 06106

Donald E. Frechette                                   Attorneys for CitiMortgage, Inc.
Tara L.Trifon
Locke Lord LLP
20 Church Street
Hartford, CT 06120


                    AMENDED MEMORANDUM OF DECISION AND ORDER
                  DENYING MOTION FOR RELIEF FROM AUTOMATIC STAY
                   AND GRANTING MOTION TO DISMISS WITH PREJUDICE

Julie A. Manning, Chief United States Bankruptcy Judge

       I.      Introduction

       Marjorie Partch (the “Debtor”), proceeding pro se, commenced this case by filing a

Chapter 13 petition on August 13, 2019. The Debtor filed her Chapter 13 Plan on October 3,

2019. On November 13, 2019, creditor CitiMortgage, Inc. (“CMI”) filed an Amended Motion

for relief from the automatic stay or, in the alternative, to dismiss this case with prejudice under

11 U.S.C. §§ 1307 and 105 (the “Motion for Relief or to Dismiss”). In accordance with Bankr.
    Case 19-51084    Doc 62      Filed 01/07/20       Entered 01/07/20 16:47:30       Page 2 of 9



D. Conn. L.R. 9014-1, CMI served the Motion for Relief or to Dismiss and a Notice setting a

response date of November 27, 2019 to respond to the Motion for Relief or to Dismiss on the

Debtor and parties in interest. ECF No. 44-2. The Debtor did not file a response to the Motion

for Relief or to Dismiss. The Motion for Relief or to Dismiss is ripe for adjudication.

        For the reasons that follow, the Court denies CMI’s motion for relief from the automatic

stay, but grants CMI’s motion to dismiss the Debtor’s case with prejudice. All other pending

matters in the Debtor’s case are now moot due to the dismissal of the case.1

        II.    Denial of Motion for Relief from the Automatic Stay

        This case is the Debtor’s second bankruptcy case. On July 23, 2018, the Debtor filed a

Chapter 13 case, Case No. 18-50914 (the Debtor’s First Chapter 13 Case”). The Debtor’s First

Chapter 13 Case was dismissed for failure to file required documents on March 11, 2019. The

instant case, the Debtor’s Second Chapter 13 Case, was filed on August 13, 2019, within a year

of the Debtor’s First Chapter 13 Case pending and being dismissed. Therefore, under 11 U.S.C.

§ 362(c)(3), the automatic stay terminated on the thirtieth day after the filing of the Debtor’s

Second Chapter 13 case unless the Debtor had moved and obtained an extension of the automatic

stay. Since the Debtor did not move and obtain an extension of the automatic stay, it terminated

on September 12, 2019. Thus, on November 19, 2019, when CMI filed its Motion for Relief or

to Dismiss, there was no automatic stay in effect from which CMI could be granted relief.

Therefore, CMI’s motion for relief from the automatic stay is denied.




1
  All other pending matters, which are hereby moot, include the Chapter 13 Trustee’s Motion to
Dismiss for failure to make plan payments or propose a confirmable plan (ECF No. 33); the
Debtor’s Motion for an Extension of Time to Respond to the Chapter 13 Trustee’s Motion to
Dismiss (ECF No. 54); and the Debtor’s Motion to See File: Marjorie Partch v. City of Norwalk,
et al. FST CV19-5021879-S (ECF No. 55).
                                                  2
 Case 19-51084        Doc 62     Filed 01/07/20        Entered 01/07/20 16:47:30        Page 3 of 9



       III.    Dismissal with prejudice and/or to prevent an abuse of process

       Section 1307, which governs dismissal of Chapter 13 cases, provides, in part, as follows:

               (c) Except as provided in subsection (f) of this section, on request of a
               party in interest or the United States trustee and after notice and a hearing,
               the court may convert a case under this chapter to a case under chapter 7
               of this title, or may dismiss a case under this chapter, whichever is in the
               best interests of creditors and the estate, for cause…

11 U.S.C. § 1307. Subsection (c) goes on to provide “a non-exhaustive list of events that would

be considered ‘for cause.’ Although not expressly enumerated in the statute, it is well

established that lack of good faith may also be cause for dismissal under § 1307(c).” In re

Ciarcia, 578 B.R. 495, 499 (Bankr. D. Conn. 2017) (internal quotation marks and citations

omitted). A court must review the totality of the circumstances to determine whether a case

should be dismissed for lack of good faith. Id. at 499-500. The totality of the circumstances

analysis “should take into consideration whether the debtor has abused the ‘provision, purpose or

spirit’ of the Bankruptcy Code and whether the filing is ‘fundamentally fair’ to creditors.” In re

Armstrong, 409 B.R. 629, 634 (Bankr. E.D.N.Y. 2009) (quoting In re Love, 957 F.2d 1350, 1357

(7th Cir.1992)).

       While dismissal of a bankruptcy case is generally without prejudice, section 349(a) “at

the same time expressly grants a bankruptcy court the authority to dismiss a case with prejudice

to a subsequent filing of any bankruptcy petition.” In re Casse, 219 B.R. 657, 662 (Bankr.

E.D.N.Y. 1998), subsequently aff’d, 198 F.3d 327 (2d Cir. 1999). Section 349(a) provides that

“[u]nless the court, for cause, orders otherwise, the dismissal of a case under this title does not

bar the discharge, in a later case under this title, of debts that were dischargeable in the case

dismissed; nor does the dismissal of a case under this title prejudice the debtor with regard to the

filing of a subsequent petition under this title, except as provided in section 109(g) of this title.”



                                                   3
 Case 19-51084        Doc 62     Filed 01/07/20       Entered 01/07/20 16:47:30       Page 4 of 9



11 U.S.C. § 349. Therefore, “if ‘cause’ exists, a court is authorized, pursuant to § 349(a), to

dismiss a bankruptcy case with prejudice to refiling.” Casse at 662.

        In addition to the authority to dismiss a case for cause set forth in sections 1307(c) and

349(a), section 105(a) of the Bankruptcy Code provides that “[n]o provision of this title shall be

construed to preclude the court from, sua sponte, taking any action or making any determination

necessary or appropriate to enforce or implement court orders or rules, or to prevent an abuse of

process.” Section 105(a) provides bankruptcy courts with a general grant of power to police

dockets and afford appropriate relief. See 8 Collier on Bankruptcy, ¶105.01[2], p. 105-9 (Alan

N. Resnick & Henry J. Sommers eds., 16th ed.) (citing In re Oi Brasil Holdings Cooperatief

U.A., 578 B.R. 169, 201 (Bankr. S.D.N.Y. 2017), reconsideration denied, 582 B.R. 358 (Bankr.

S.D.N.Y. 2018) (“Section 105(a) is understood as providing courts with discretion to

accommodate the unique facts of a case consistent with policies and directives set by the other

applicable substantive provisions of the Bankruptcy Code”)). Thus, section 105(a) empowers the

Court to act as necessary to prevent an abuse of the bankruptcy process. See 8 Collier on

Bankruptcy, ¶1307.04, p. 1307-11 – 1307-12 (Alan N. Resnick & Henry J. Sommers eds., 16th

ed.).

        IV.    Facts supporting dismissal with prejudice

        The Court concludes that the Debtor’s instant Chapter 13 case was not filed in good faith

and was filed to hinder, delay, or frustrate creditors, which is an abuse of the bankruptcy process.

The facts demonstrate that cause exists to dismiss the Debtor’s case with prejudice to refiling for

a two-year period.

        On March 20, 2013, CMI initiated foreclosure proceedings against the Debtor’s mother,

Dorothy Partch, with respect a mortgage she executed secured by real property commonly



                                                  4
 Case 19-51084       Doc 62      Filed 01/07/20       Entered 01/07/20 16:47:30       Page 5 of 9



known as 20 Devil’s Garden Road, South Norwalk, Connecticut (the “Property”). See

CitiMortgage Inc. v. Dorothy D. Partch, FST-CV13-6017689-S (the “State Court Foreclosure

Action”). A judgment of foreclosure by sale entered in the State Court Foreclosure Action on

May 11, 2015. On June 3, 2016, after the death of Dorothy Partch, the Debtor was substituted as

the defendant in the State Court Foreclosure Action. On June 18, 2016, a foreclosure sale of the

Property was conducted. The Superior Court confirmed the sale on April 3, 2017. On April 24,

2017, the Debtor attempted to remove the State Court Foreclosure Action to the United States

District Court for the District of Connecticut. Case No. 3:17-cv-00671. On June 16, 2017, the

District Court granted CMI’s motion to remand. Upon remand, on October 12, 2017, the Debtor

filed a Notice of Appeal in the Connecticut Appellate Court of the judgment of foreclosure by

sale entered in the State Court Foreclosure Action.

       On September 29, 2017, the Debtor recorded a purported Notice of Rescission of the loan

transaction between the original lender and Dorothy Partch on the Norwalk, Connecticut land

records. On October 5, 2017, CMI initiated a lawsuit against the Debtor in the United States

District Court for the District of Connecticut seeking declaratory relief that the Notice of

Rescission was invalid, and that the Debtor had no right of rescission as a matter of law. See

CitiMortgage, Inc. v. Marjorie Partch, Case No. 3:17-cv-01683 (the “Rescission Notice

Action”). CMI moved for summary judgment against the Debtor in the Rescission Notice

Action on October 27, 2017. The District Court granted CMI’s summary judgment motion and

entered judgment in CMI’s favor on August 31, 2018.

       The Debtor’s First Chapter 13 Case was filed on July 23, 2018. The case was dismissed

on August 9, 2018 for the Debtor’s failure to pay the filing fee. ECF No. 12. On September 20,

2018, the Court granted the Debtor’s second amended motion to set aside the order dismissing



                                                  5
 Case 19-51084        Doc 62     Filed 01/07/20       Entered 01/07/20 16:47:30         Page 6 of 9



her case. ECF No. 28. Despite having her case restored to the docket, the Debtor’s First Chapter

13 Case was dismissed on March 11, 2019 for failure to timely file a First Amended Chapter 13

Plan after denial of confirmation of the Debtor’s original Chapter 13 plan. ECF Nos. 43, 48.

The Debtor then again sought relief from the dismissal order, which the Court denied. ECF No.

57. The Debtor then appealed the second order dismissing her case to the United States District

Court for the District of Connecticut. On June 25, 2019, the District Court granted CMI’s

motion to dismiss the appeal. ECF No. 93. The Debtor’s First Chapter 13 Case was closed on

June 28, 2019. The Debtor’s Second Chapter 13 Case was filed on August 13, 2019.

       The facts set forth above and contained in the record of the Debtor’s bankruptcy cases

demonstrate that dismissal with prejudice is warranted under the totality of the circumstances.

First, the repeated filings by the Debtor – in the bankruptcy court, in the district court actions,

and in the State Court Foreclosure Action – evidence an attempt to hinder, delay, or frustrate

CMI’s completion of the State Court Foreclosure Action. The volume and pattern of the filings

show that the Debtor seeks to use the litigation process as a mechanism by which to prevent CMI

from completing transfer of title to the Property to the successful bidder at the foreclosure sale.

In fact, two other courts have noted the Debtor’s multiple filings. In a memorandum of decision

in the State Court Foreclosure Action, the Superior Court characterized the pace of filings since

the Debtor was substituted as a party as a “cascade or avalanche.” See CitiMortgage Inc. v.

Dorothy D. Partch, FST-CV13-6017689-S, Memorandum of Decision re: Motion to Dismiss,

#334.00, February 1, 2017. Likewise, in its Order dismissing the appeal of the Debtor’s First

Chapter 13 Case, the District Court noted as follows: “Partch has otherwise delayed the appeal

by failing to timely designate the record … and filing collateral motions that do not coherently

state grounds for relief. Despite having previously granted Partch extensions of time to



                                                  6
 Case 19-51084        Doc 62     Filed 01/07/20        Entered 01/07/20 16:47:30        Page 7 of 9



prosecute this appeal …, the Court now shares CitiMortgage’s concerns that Partch willfully

seeks to improperly delay this appeal and the adjudication of her legal proceedings.” See Case

No. 18-50914, ECF No. 93. The facts here enable the Court to conclude that the Debtor’s filings

are designed to forestall a complete and final resolution of the State Court Foreclosure Action.

       Second, in addition to frustrating the efforts of creditors by filing two bankruptcy cases to

obtain the automatic stay, the Debtor has failed to perform the duties of a debtor as required by

the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure. In her Second Chapter 13

Case, the Debtor sought multiple extensions of time to file required documents. See ECF Nos.

10, 13, and 17. The Court’s last order granting the Debtor an extension of time required her to

file Schedules, a Certificate of Credit Counseling, and other declarations by September 30, 2019.

ECF No. 19. The Debtor failed to comply with this order, and instead filed her Schedules on

October 3, 2019. ECF No. 23. The Debtor also failed to appear at the section 341(a) Meeting of

Creditors in violation of a debtor’s duties under the Bankruptcy Code and the Federal Rules of

Bankruptcy Procedure. See 11 U.S.C. § 343 and Fed. R. Bankr. P. 4002. In addition, the Debtor

sought and obtained an order allowing her to pay the filing fee in installments. However, the

Debtor did not pay the filing fee in accordance with that Order, and, as was true in the Debtor’s

First Chapter 13 case, the Debtor has failed to pay the filing fee in full. In fact, since the

Debtor’s case was filed on August 13, 2019, the Debtor has paid only $10.00 of the required

$310.00 filing fee. An examination of the record of the Debtor’s bankruptcy cases display that

the Debtor consistently does not perform the duties of a debtor required under 11 U.S.C. § 521.

       Furthermore, the present case does not appear to have a legitimate bankruptcy objective.

At the time of the filing of this case, the Debtor had another case pending but dismissed within

the previous year. In accordance with section 362(c)(3), the automatic stay terminated on the



                                                   7
 Case 19-51084          Doc 62     Filed 01/07/20       Entered 01/07/20 16:47:30       Page 8 of 9



thirtieth day after filing the Debtor’s petition. See 11 U.S.C. § 362(c)(3). Although the

Bankruptcy Code allows a debtor to file a motion to extend the automatic stay beyond the initial

thirty days of the case, the Debtor made no efforts to do so. Also, the Debtor’s proposed Chapter

13 Plan is not confirmable for several reasons. First, it does not address CMI’s claim at all

despite the fact that a judgment of foreclosure by sale entered in the Superior Court on May 11,

2015, the sale actually occurred, and the sale was approved by the Superior Court. Second, the

Plan does not treat and/or propose to treat the proofs of claim filed by creditors in her case.

Third, the record in the Debtor’s cases establishes that she has not make any payments to the

Chapter 13 Trustee in violation of 11 U.S.C. § 1326. Finally, despite being on notice of the

possibility her case could be dismissed with prejudice, the Debtor did not file a response to the

Motion for Relief or to Dismiss.

          In all, there is ample evidence that the Debtor has filed successive bankruptcy petitions to

stay the State Court Foreclosure Action and not for any bankruptcy purpose. The Court can

readily conclude that the Debtor has not demonstrated good faith by filing this Chapter 13 case,

and that dismissal of this case should be with prejudice and conditioned on a two-year bar to

filing.

          V.     Conclusion

          Therefore, a review of the totality of the circumstances establishes that cause exists

pursuant to 11 U.S.C. § 1307(c) to dismiss the Debtor’s case. See Armstrong, 409 B.R. at 634.

In addition, pursuant to 11 U.S.C. § 349(a), dismissal of the Debtor’s case with prejudice is

warranted under the circumstances present here. See Casse, 219 B.R. at 662. Finally, dismissal

with prejudice is appropriate under section 105(a) to prevent an abuse of the bankruptcy process.

See 8 Collier on Bankruptcy, ¶1307.04, p. 1307-11 – 1307-12.



                                                    8
 Case 19-51084           Doc 62    Filed 01/07/20       Entered 01/07/20 16:47:30   Page 9 of 9



        Accordingly, it is hereby

        ORDERED: CMI’s request for relief from the automatic stay pursuant to 11 U.S.C. §

362(d)(1) is DENIED because pursuant to 11 U.S.C. § 362(c)(3), the automatic stay was not in

effect when the Motion for Relief or to Dismiss was filed; and it is further

        ORDERED: Pursuant to 11 U.S.C. §§ 1307(c), 349, and 105(a), cause exists to dismiss

the Debtor’s case and to impose conditions on the dismissal to prevent an abuse of process; and

it is further

        ORDERED: The Debtor’s case is dismissed with prejudice with a two-year bar to filing

a bankruptcy petition under any chapter of the Bankruptcy Code from the date of the entry of this

Order; and it is further

        ORDERED: All other pending motions are moot due to the dismissal of this case; and it

is further

        ORDERED: At or before 5:00 p.m. on January 7, 2020, the Clerk’s Office shall serve

this Order upon the Debtor at the address listed on the Debtor’s Chapter 13 petition.



                Dated at Bridgeport, Connecticut this 7th day of January, 2020.




                                                    9
